Order entered November 13, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-13-01477-CV

                            IN RE STAFF CARE, INC., Relator

                 Original Proceeding from the 44th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 11-03615

                                          ORDER
       Before the Court is the Unopposed Motion for Extension of Deadline to File Response to

Petition for Writ of Mandamus filed by real parties in interest. We GRANT the motion and

ORDER real parties in interest to file their response by November 15, 2013.



                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE